ORDER

PER CURIAM.
John T. Schwent, Jr. (Plaintiff) appeals the judgment of the Circuit Court of Washington County in favor of Plaintiffs former employer, Purcell Tire & Rubber Company (Defendant), on Plaintiffs action for breach of contract. Plaintiff argues the trial court erred in granting summary judgment in Defendant’s favor because: (1) the court improperly applied the at-will employment doctrine and ignored the parties’ contract; and (2) genuine issues of material fact exist as to whether Defendant breached the contract.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).